DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
	Therefore the “measuring means”, “means for generating”, are interpreted under 112(f) in claims 1, 2, 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: interface element, processing unit, detection device in claims 1, 7, 8, 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 3 is objected to because of the following informalities:  
a.	Claim 3, line 2, it is believed “comprise” should read –comprises--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “processing unit” and “interface element” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically the examiner fails to find support as to how applicant performs (i.e. what logic/steps/algorithms) one or more measurements with the center or another point of the rounded bodies and the reference point.  For example applicant lists a bunch of 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
As to claim 4, it is unclear to the examiner what applicant is referring to with “it” in line 2.  Specifically the phrase “wherein it comprises” is found to be unclear in not clearly denoting what “it” is.  The examiner is interpreting “it” for examination purposes is referring to the measuring device further comprising a means for generating the relative rotational motion.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chin et al. (JPH 0545135 A, where the examiner is using a machine translation provided hereinwith for citations).
	As to claims 1 and 10, Chin does disclose and show in figure 5 and 10, a measuring device for a grooved or toothed axially symmetric body (Fig. 4) provided with 
 	a support member (10) defining a housing zone (i.e. a support for the precision component under test) for the axially symmetric body, wherein the support member has its own central axis (as shown the imaging plate is circular so the examiner is interpreting the center point as the central axis) which, in use, corresponds to a central axis of the axially symmetric body (which implicitly can be aligned as such) ([0048]); 
 	a measuring assembly (50 and 7) associated with said support member configured to perform a measurement transverse to said central axis of the support member (i.e. a measurement across the gear 4a) ([0006], ll. 1-10; [0048]); 
wherein said measuring assembly comprises:
 	 measuring means configured (50) to detect one or more dimensions related to the geometry of the peripheral surface of the axially symmetric body (i.e. measurement of tooth profile of axially symmetric gear) and to provide one or more signals representing said one or more dimensions (i.e. eccentricity error) ([0025]; [0026]); 
 	a processing unit (7) configured to ([0008], ll. 3-5): 
 	reconstruct a virtual profile (inherently virtual when using virtual circles 300) corresponding with at least the profile of the lateral flanks (100 and 101) of a plurality of recesses or grooves of the axially symmetric body on the basis of said one or more signals ([0025]; [0026]); 
 	generate a plurality of virtual rounded bodies (300) having a predetermined size (based on gear pitch distance) and each positioned at a tangent to a corresponding pair of lateral flanks ([0025]; [0026]); 

The subject matter of claims 1 and 9 relate in that the technical features of apparatus claim 1 are in each case suitable for implementing the method of claim 11, therefore the method is inherent, in view of the above apparatus rejection.
 	As to claim 2, Chin discloses and shows in figure 10, a measuring device wherein said measuring means are configured to detect said one or more dimensions without coming into contact with a peripheral surface of the axially symmetric body ([0050]-[0052], inherently in using an optical based system as disclosed this limitation is met). 
	As to claim 8, Chin discloses a measuring device, wherein said processing unit is configured to reconstruct a virtual profile corresponding with the overall perimeter profile of the axially symmetric body on the basis of said one or more signals ([0025]; [0059]; where the examiner is interpreting tooth profile, eccentricity and pitch error in part defining the overall perimeter profile of the axially symmetric body). 
 	As to claim 9, Chin discloses a measuring device, wherein the processing unit is configured to perform one or more of the following measurements: eccentricity of the axially symmetric body; roundness of the axially symmetric body; run out; analysis of the harmonics of the acquired profile; primitive diameter of the axially symmetric body; average diameter of the axially symmetric body; minimum diameter of the axially symmetric body; maximum diameter of the axially symmetric body; number of teeth or grooves of the axially symmetric body; pitch between (i.e. pitch error) the teeth or grooves of the axially symmetric body; angular position of each tooth or groove; . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chin et al. in view of Pryor et al. (U.S. Patent No. 4,547,674).
As to claim 3-7 and 11, Chin does not explicitly disclose a measuring device, wherein said measuring means comprise at least one laser head disposed radially outside said housing zone, transversely oriented to said central axis to detect a distance with respect to the peripheral surface of the axially symmetric body and arranged to provide a first signal representing said distance or wherein it comprises means for generating a relative rotational motion between said support member and said measuring assembly, rotatable around an axis of rotation corresponding with said central axis of the support member or wherein the measuring means comprise at least one detection device for detecting the angular position of the support member or of said measuring assembly configured to provide a second signal representing said angular position or wherein said support member is rotatable around its central axis corresponding with said axis of rotation; said means for generating a relative rotary 
	However, Pryor does disclose and show in figure 2a and 8 and in (col. 1, l. 65 thru l. 11; col. 2, ll. 4-11 and ll. 31-35 and ll. 55-65; col. 3, ll. 11-25; col. 4, ll. 3-27; col. 6, 29-36) the use of a laser (50) disposed radially outside a housing zone (i.e. support platform area) and transversely oriented relative to the central axis of the gear (45) which is explicitly shown in figure 2a.  Further the distance is detected via the sensor as disclose on the tooth surfaces and compared with known nominal shape values.  Where a rotary table 630 is used to generate a relative motion between the support and measuring assembly, more specifically around the central axis of the gear (explicitly shown in figures 2a and 8.  Further where a rotary encoding sensor is used to keep track of the relative position of the rotary table and to output values noting orientation/position.  Lastly where an interface element (i.e. algorithm that performs the following steps) of receiving a first signal of image zone of angular location θ102.  While further receiving a second signal (rotary encoder location as explicitly disclosed).  Where the third signal generated is implied by Pryor in that once those two criteria are 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Chin with a measuring device, wherein said measuring means comprise at least one laser head disposed radially outside said housing zone, transversely oriented to said central axis to detect a distance with respect to the peripheral surface of the axially symmetric body and arranged to provide a first signal representing said distance or wherein it comprises means for generating a relative rotational motion between said support member and said measuring assembly, rotatable around an axis of rotation corresponding with said central axis of the support member or wherein the measuring means comprise at least one detection device for detecting the angular position of the support member or of said measuring assembly configured to provide a second signal representing said angular position or wherein said support member is rotatable around its central axis corresponding with said axis of rotation; said means for generating a relative rotary motion comprising a rotary actuator configured to rotate said support member with respect to said measuring assembly; said detection device for detecting the angular position comprising an encoder associated with said support member to detect its angular position or wherein said measuring assembly comprises an interface element associated with the detection device, with said at least one laser head and with said processing unit; arranged to receive said first and second signal; configured to synchronise the first and the second signal and generate a third synchronised signal; configured to send said third signal to the processing unit in order to provide the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833.  The examiner can normally be reached on Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/Michael P LaPage/Primary Examiner, Art Unit 2886